DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
1.	The information disclosure statements (IDSs) submitted on 03/08/2021 and 03/04/2021 have been considered by the examiner.

Allowable Subject Matter
Reasons of Allowance:
2. 	Claim 1 is allowed.
	The following is an examiner’s statement of reasons of allowance:
		The closest prior arts of record as cited (e.g. Silbersweig et al, U.S. Patent no. 10,586,326 B2; Cecci et al., U.S. Patent No. 8,861,815 B2; and Halter et al., U.S. Patent No. 10,206,632 B2) do not teach the limitations such as “measuring connectivities between detected objects within the time-series sequence of image data using the image processing server system and matching the measured connectivities between detected objects to at least one complex network stored in a database of complex networks using the processor” in combination with realigning, unwarping, and despiking of the time-series sequence of image data” as recited in claim 1. Therefore, claim 1 is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        January 29, 2022